 Case 3:19-cv-02277-G-BK Document 25 Filed 12/16/20        Page 1 of 2 PageID 847



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

LORA LEE NEROES,                          )
                                          )
             Plaintiff,                   )
                                          )
V.                                        )         CASE NO. 3:19-cv-2277-G-BK
                                          )
COMMISSIONER OF THE SOCIAL                )
SECURITY ADMINISTRATION,                  )
                                          )
             Defendant.                   )




          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge. Accordingly, the plaintiff’s construed motion for

summary judgment is GRANTED, the defendant’s Cross-Motion for Summary

Judgment is DENIED, and the Commissioner’s decision is REVERSED AND

REMANDED for further proceedings consistent with the Magistrate Judge’s opinion.
Case 3:19-cv-02277-G-BK Document 25 Filed 12/16/20   Page 2 of 2 PageID 848



     SO ORDERED.

December 16, 2020.




                                  ___________________________________
                                  A. JOE FISH
                                  Senior United States District Judge
